Citation Nr: 0933970	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-08 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress 
disorder, either on a direct basis or as secondary to a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel

INTRODUCTION

The Veteran served on active duty from July 1948 to April 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the benefit sought on 
appeal.  The appeal has been before the Board previously and 
was remanded for additional development of the medical 
record.  In November 2007, service connection for hearing 
loss was granted.  As such, the only issue remaining on 
appeal is as stated on the title page of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is diagnosed as having posttraumatic stress 
disorder and a depressive disorder due to traumatic 
experiences during service.

3.  Research of the Veteran's unit corroborates his stressors 
of having experienced taking fire and losing comrades in 
combat.


CONCLUSION OF LAW

Posttraumatic stress disorder and depressive disorder were 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Accordingly, 
the Board will turn to the merits of the Veteran's claim.

The Veteran contends that he developed a psychiatric 
disability as a result of his period of service, including 
either as a result of experiencing traumatic events or as a 
result of a head injury that caused him to have headaches for 
which he is already service-connected.  He specifically 
relates being under attack in Korea and having to remove dead 
bodies from the battlefield.  The Veteran testified before 
the Board that he has experiences some form of depression 
since service.

The Veteran's service records have been destroyed while in 
the custody of the Government.  As such, VA has a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Case law does not, 
however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  There is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) (the Court declined to apply an "adverse 
presumption" where records had been lost or destroyed while 
in Government control which would have required VA to 
disprove a claim where veteran did not demonstrate that 
either bad faith or negligent destruction of documents was 
implicated in the fire).  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection for posttraumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Establishing service connection on a secondary basis, 
therefore, requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The evidence reveals that the Veteran served in Korea in 1951 
with Company D, 3d Engineer Combat Battalion, which was 
assigned to the 24th Infantry Division.  Research conducted 
by the US Army Joint Records Research Center (JSRRC) reflects 
that the Veteran's company was under heavy attack at times 
and there is no record of who removed the bodies from the 
area.  A report from the Defense Personnel Records Image 
Retrieval System details the movement of the company in 1951, 
including the time period when the Veteran was attached to 
it.

The Veteran has been diagnosed as having both posttraumatic 
stress disorder and a depressive disorder, but not major 
depression.  In June 2009, a VA examiner reviewed all of his 
records and determined that it is at least as likely as not 
that both diagnosed disabilities are the result of combat 
experiences.  This is not controverted by any medical 
evidence of record.


In reviewing all evidence of record, the Board finds that the 
Veteran's in-service stressors are independently corroborated 
by the JSRRC's research.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Specifically, the unit records reveal that the Veteran's 
company was present during attacks and the fact that the 
Veteran was present with his unit suggests that he was, in 
fact, exposed to the attacks.  Consequently, the Board finds 
that the Veteran's stressors have been corroborated by 
independent evidence and the diagnoses of posttraumatic 
stress disorder and depressive disorder based on the 
Veteran's stressors in Korea during active service are 
accepted.  Accordingly, the Veteran's claim for service 
connection for posttraumatic stress disorder and depressive 
disorder is granted.


ORDER

Service connection for posttraumatic stress disorder and a 
depressive disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


